                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION at LONDON

HAROLD DEAN CALDWELL, JR.,       )
                                 )
     Plaintiff,                  )                      Civil No. 6:17-cv-226-JMH
                                 )
V.                               )
                                 )
NANCY A. BERRYHILL, Acting       )                  MEMORANDUM OPINION AND ORDER
Commissioner of Social Security, )
                                 )
     Defendant.                  )

                                            ****

      Plaintiff Harold Dean Caldwell brought this action pursuant

to    42   U.S.C.      §     405(g)    to    obtain       judicial   review      of   an

administrative decision of the Commissioner of Social Security.

The    Court,    having        reviewed      the        record,   will    AFFIRM      the

Commissioner’s         decision,      as    it     is    supported   by   substantial

evidence.

                                             I.


      Judicial review of the Commissioner’s decision is limited to

determining whether it is supported by substantial evidence and

was made pursuant to proper legal standards.                      Cutlip v. Sec’y of

Health     &   Human       Servs.,    25    F.3d    284,    286   (6th    Cir.   1994).

“Substantial evidence” is defined as “more than a scintilla of

evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.”         Id.    Courts are not to conduct a de novo review,

                                             1
 
resolve     conflicts     in   the   evidence,   or   make   credibility

determinations.     Id.   Rather, we are to affirm the Commissioner’s

decision, provided it is supported by substantial evidence, even

if we might have decided the case differently.        See Her v. Comm’r

of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

     The ALJ, in determining disability, conducts a five-step

analysis.    See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474

(6th Cir. 2003).    Step One considers whether the claimant is still

performing substantial gainful activity; Step Two, whether any of

the claimant’s impairments are “severe”; Step Three, whether the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform his past relevant

work; and Step Five, whether significant numbers of other jobs

exist in the national economy which the claimant can perform.         As

to the last step, the burden of proof shifts from the claimant to

the Commissioner.    Id.; see also Preslar v. Sec’y of Health & Human

Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                                     II.


     In January 2014, Plaintiff filed a Title XVI application for

supplemental security income (“SSI”), alleging disability as of

March 1, 2010 (Tr. 318). Plaintiff later amended his alleged

disability date to January 15, 2014, the date of his current

protective filing for SSI (Tr. 149). Plaintiff’s claims were denied



                                      2
 
initially and on reconsideration (Tr. 222-223). After a hearing

(Tr. 147-178), an Administrative Law Judge (“ALJ”) reviewed the

evidence of record and denied plaintiff’s application (Tr. 12-33).

The   ALJ’s   decision     became    the    final    determination   of     the

Commissioner when the Appeals Council declined review of it.

                                     III.

Statement of the Facts

      Plaintiff was 40 years old when he allegedly became disabled

on January 15, 2014 (as amended), and 42 years old as of the

Commissioner’s     final   decision    on    April   26,   2016   (Tr.    318).

Plaintiff has an 11th grade education and past relevant work as a

heating     and   air   conditioning       technician,     laborer   (machine

operator), and loader operator (dump truck driver) (Tr. 172, 344).

In conjunction with his current application, Plaintiff initially

alleged he was unable to work due to numerous physical impairments,

as well as depression (Tr. 343).

      (a)   Medical   records       relevant    to    Plaintiff’s     alleged
            impairments

      A large part of the medical evidence in the administrative

record concerns a prior period, which resulted in a previous ALJ’s

decision that Plaintiff was not disabled through October 5, 2012

(Tr. 182-195).




                                       3
 
     During the current administrative proceedings, late February

2014 treatment notes indicate that Plaintiff had sciatica pain

with complaints of numbness in his legs (Tr. 597).

     Also during the current administrative proceedings, in late

March 2014, Kathleen M. Monderewicz, M.D. consultatively examined

Plaintiff   (Tr.   586-592).    Dr.       Monderewicz   noted   Plaintiff’s

complaints of a history of chronic lower back pain dating back to

May 1992, which he reported as interfering with activities such as

doing yard work. Plaintiff also reported problems with shortness

of breath but did not use inhalers, nebulizers, or oxygen; with no

emergency   room   treatment   or   hospitalizations      for   respiratory

problems. Plaintiff also reported a diagnosis of Hepatitis C in

1999, but he had never received Interferon therapy or followed up

on the condition. Plaintiff also reported two episodes of acute

pancreatitis attributed to alcohol use.

     On examination, Plaintiff ambulated with a left limp, but he

did not require the use of a handheld assistive device (Tr. 589).

Dr. Monderewicz’s examination of Plaintiff’s dorsolumbar spine

revealed normal curvature with no evidence of paravertebral muscle

tenderness or spasm. Motor strength was weak on the left lower

extremity with hip flexion and abduction at 4/5, but there was no

evidence of atrophy noted (Tr. 590). Dr. Monderwicz provided

diagnoses of Hepatitis C, history of acute pancreatitis attributed

to alcohol use, tobacco use with history of shortness of breath,

                                      4
 
chronic lumbosacral back pain with left lumbar radiculopathy, and

non-tender decreased range of motion of the cervical spine with no

evidence      of   cervical   radiculopathy    (Tr.    591).   Dr.   Monderwicz

opined that prolonged sitting, standing, and walking, as well as

bending, stooping, squatting, and heavy lifting and carrying,

would    be    limited   by   chronic   low   back    pain   and   left   lumbar

radiculopathy. Use of Plaintiff’s upper extremities for overhead

reaching and heavy pushing and pulling was limited by low back

pain with shoulder range of motion decreased more on the left side

(Tr. 591-592).

        In November 2014, James R. Bean, M.D., opined that Plaintiff

was incapable of performing light or sedentary work at that time.

However, he further opined that it was a strong probability that

decompression and fusion at L4-L5 would give Plaintiff a sufficient

amount of relief to make him employable in, at least, a light

exertion occupation (Tr. 612). In January 2015, a posterior lumbar

interbody fusion surgery at L4-L5 of Plaintiff’s lumbar spine was

performed by Dr. Bean (Tr. 619). In April 2015, Plaintiff reported

to Dr. Bean that his numbness was improved but that he still

experienced pain. At that time, just three months after the fusion

and decompression surgery, Dr. Bean recommended Plaintiff use only

over-the-counter Aleve for pain (Tr. 980).

        Subsequent examinations have yielded grossly normal results

without       evidence   of   any   significant      orthopedic    findings   or

                                        5
 
neurological       deficits.       At   a       January          2016   emergency      room

examination at Harlan ARH Hospital, Plaintiff was not in acute

distress and walked without any trouble. Neurologically, Plaintiff

had no lower extremity weakness or sensory findings, with normal

strength and tone, and equal and symmetrical reflexes. Plaintiff

was also found to have adequate range of motion (Tr. 989).

      Plaintiff has also reported a history of breathing problems

but that he continued to smoke cigarettes. November 2014 X-rays of

Plaintiff’s     chest     showed    signs        of       bronchitis    but    no   active

cardiopulmonary process (Tr. 940).

      The administrative record does not disclose that Plaintiff’s

treating      providers      placed     him          on    any     permanent     physical

restrictions.

      In   March     2014,     William          R.    Rigby,       Ph.D.,     provided    a

consultative psychological examination of Plaintiff (Tr. 579-583).

Dr.   Rigby    noted    Plaintiff’s         report         of    longitudinal       chronic

depression (Tr. 579). However, on examination, Plaintiff was fully

alert and oriented with intact concentration and attention. Dr.

Rigby observed that Plaintiff’s mood was moderately depressed.

However, Plaintiff exhibited an intact short-term and long-term

memory, and there was no psychotic disturbance noted (Tr. 583).

Plaintiff reported using OxyContin for a previous five or six-year

period and that he also used to drink, but that he had no present

drug or alcohol problems. Plaintiff did report a one pack per day

                                            6
 
use of cigarettes (Tr. 581). Dr. Rigby reported that Plaintiff

appeared free of major mental health problems such as psychotic

conditions, with no prior outpatient mental health or substance

abuse treatment. Dr. Rigby also noted that Plaintiff was previously

incarcerated because of a burglary and DUI and did not have a

driver’s license. Dr. Rigby found Plaintiff’s depression to be

moderate but exacerbated by the death of his father approximately

a month and a half prior to the examination (Tr. 582).

       Dr. Rigby diagnosed Plaintiff with depressive disorder NOS

and assessed a GAF score of 70 (Tr. 583). Dr. Rigby further opined

that     Plaintff   could    understand,     retain,     and   follow    simple

instructions with no impairment in sustaining concentration and

persistence to complete tasks in a normal time. Dr. Rigby also

opined    that   Plaintiff   had   moderate    impairment      in   maintaining

social interactions with supervisors, friends, and the public and

in adapting and responding to the pressures of normal day-to-day

work activity (Tr. 583).

       In March 2014, state agency psychologist Lea Perritt, Ph.D.

completed a Psychiatric Review Technique Form (Tr. 215-216). Based

on the results of her assessment, Dr. Perritt concluded that

Plaintiff would have mild restrictions in activities of daily

living and mild difficulties in maintaining social functioning and

in   maintaining    concentration,        persistence,    or   pace     with   no

repeated    episodes   of    decompensation.      Dr.    Perritt    ultimately

                                      7
 
indicated that she adopted the prior ALJ’s finding that Plaintiff’s

mental impairment was not severe (Tr. 215-216).

     In August 2014, state agency psychologist, Kevin Ragsdale,

Ph.D., completed a Psychiatric Review Technique Form and Mental

Residual Functional Capacity assessment of Plaintiff (Tr. 235-236,

240-242). Dr. Ragsdale also opined that Plaintiff would have mild

restrictions   in   activities    of   daily   living,   with    moderate

difficulties   in   maintaining   social   functioning   but    only   mild

difficulties in maintaining concentration, persistence, or pace

and had no repeated episodes of decompensation (Tr. 235).

     In August 2014, state agency physician Donna Sadler, M.D.,

completed a Physical Residual Functional Capacity assessment of

Plaintiff. Dr. Sadler found that Plaintiff retained the functional

capacity to perform light exertion work with some postural and

environmental limitations (Tr. 237-240).

     (b) February 5, 2016 Administrative Hearing Testimony

     Plaintiff testified that he was 42 years old, 6’0” tall and

weighed 260 pounds (Tr. 153). He said he no longer has a driver’s

license due to a DUI several years earlier (Tr. 156). Plaintiff

said that he had an 11th grade education and had been unable to

pass the GED test (Tr. 157). Plaintiff then testified as to his

past relevant work activities (Tr. 157-162). He said that he does

not help with household chores or cooking (other than grilled

cheese and use of the microwave) and that his ex-girlfriend helped

                                   8
 
him with the dishes and laundry, coming by almost every day (Tr.

163-164). Plaintiff testified that he liked to look at guns and

“ammo” books and magazines as a hobby (Tr. 165). Plaintiff said

that he has an eight-year old son, and while Plaintiff does not

see his son on a regular basis, he talks to his son on the phone

“every now and then” (Tr. 166). He also indicated that he had not

seen his mother in a “couple of years” (Tr. 166). Plaintiff said

that he was still smoking a half a pack of cigarettes daily (Tr.

167). He testified that the lower back surgery had not resulted in

good results and that he still experienced pain and numbness in

his lower back and left lower extremity (Tr. 168). Plaintiff

testified that he could stand and sit for 20-30 minutes at a time

(Tr. 168). He said that he only had a “good day” about once a month

(Tr. 169). Plaintiff said that he had depression or anxiety “All

the time.” (Tr. 170). He said that it was not that he did not like

being around people but that he would get “real shaky.” (Tr. 171).

     A vocational expert (VE), Kristine E. Skahan, also testified

(Tr. 171-177). The ALJ asked the VE to assume a hypothetical

individual of Plaintiff’s age, education and work experience, with

the residual functional capacity (RFC)4 the ALJ ultimately found

for Plaintiff. The VE testified that such an individual could not

perform Plaintiff’s past relevant work but could perform the

representative unskilled sedentary exertion occupations of final

assembler optical goods, circuit board assembler, and document

                                 9
 
preparer (Tr. 174-175). The VE testified that her testimony did

not conflict with the Dictionary of Occupational Titles (Tr. 175).

     (c) ALJ’s April 26, 2016 Decision

     After a careful review of the record, the ALJ found that

Plaintiff had specific severe physical and mental impairments (Tr.

14, Finding No. 2), but that Plaintiff’s impairments did not meet

or equal the severity of a listed impairment (Tr. 15, Finding No.

3). The ALJ found that Plaintiff had the RFC to perform sedentary

exertion work with additional postural, environmental and mental

limitations (Tr. 17, Finding No. 4), and that his complaints of

disabling limitations were not entirely credible (Tr. 18). The ALJ

found that there were a significant number of jobs in the national

economy that Plaintiff retained the RFC to perform, including the

representative unskilled sedentary exertion occupations of final

assembler optical goods, circuit board assembler, and document

preparer (Tr. 27-28, Finding No. 9). Thus, the ALJ found Plaintiff

was not disabled under the Act (Tr. 28, Finding No. 10).

                                 Analysis

     Within    the    context   of   his    general   substantial   evidence

argument,     other   than   briefly    making   essentially   undeveloped

arguments as to the ALJ’s mental residual functional capacity (RFC)

findings and a purported failure to identify a significant number

of jobs in the national economy at step five of the sequential

evaluation, Plaintiff has restricted his argument to the issue

                                       10
 
specifically discussed below. Plaintiff’s Brief [DE 12-1, at 20].

Additionally, a considerable amount of the medical evidence set

forth by Plaintiff pre-dates the prior October 5, 2012 ALJ’s

decision   (Tr.     182-195);     [DE    12-1,        at    5-7].     Therefore,      the

Commissioner has not provided a recitation of the medical evidence

not at issue in the case before the Court and discusses the

evidence   before    the    ALJ   only        with    respect       to   those    issues

specifically argued by Plaintiff.

     Plaintiff       only    presents           one        specific      and      narrow

unsubstantiated     challenge     to     the    ALJ’s       consideration        of   his

disability claim. Specifically, Plaintiff argues that the ALJ did

not consider the effects of his subjective complaints in assessing

his RFC. [DE 12-1, at 20]. Plaintiff has thus waived any arguments

as to any other issue not raised or argued with specificity in his

brief. See Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th

Cir. 2006) (“[W]e limit our consideration to the particular points

that Hollon appears to raise in her brief on appeal.”); United

States v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996) (“[I]ssues

adverted to in a perfunctory manner, unaccompanied by some effort

at   developed    argumentation,         are     deemed       waived.”         (internal

quotation omitted)); Stiltner v. Comm’r of Soc. Sec., 244 F. App’x

685, 686 (6th Cir. 2007) (unpublished) (arguments not included in

the claimant’s brief are waived).



                                         11
 
     Plaintiff briefly argues that the ALJ did not find that

depression was a severe impairment. [DE 12-1, at 20]. Plaintiff is

mistaken. The ALJ specifically found that depression was indeed a

severe impairment (Tr. 14, Finding No. 2).

     In the case before the Court, Plaintiff relies on his own

subjective reports about his symptoms to establish his alleged

disability,   which,   contrary   to    Plaintiff’s   argument,   the   ALJ

carefully considered and reasonably discounted (Tr. 14, 17-26,

Finding No. 4). [DE 12-1, at 20]. Plaintiff’s argument—which

purports to challenge the ALJ’s treatment of lay testimony and

application of the so-called “two-step process” for evaluating

subjective statements regarding symptoms under Social Security

Ruling 96-7p [DE 12-1, at 21]—is essentially a challenge to the

ALJ’s finding that his statements as to the intensity, persistence,

and limiting effects of his symptoms were not consistent with the

objective medical and other evidence of record. An ALJ is required

to “assess a claimant’s RFC based on all of the relevant medical

and other evidence.” 20 C.F.R. § 416.945(a)(3). Although this

evidence includes a claimant’s statements regarding his symptoms,

such subjective complaints cannot independently support a finding

of disability. 20 C.F.R. §416.929(a) (“[S]tatements about your

pain or other symptoms will not alone establish that you are

disabled”). The ALJ’s analysis of Plaintiff’s symptom complaints

is entitled to particular deference from this Court. See Cruse v.

                                   12
 
Comm’r of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007) (credibility

determinations are particularly within the province of the ALJ and

are “to be given great weight.”) (quoting Walters v. Comm’r of

Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997).

      The agency’s sub-regulatory guidance regarding the evaluation

of symptom testimony, found in SSR 96-7p, was superseded by SSR

16-3p, 2016 WL 1237954 (Mar. 24, 2016), which was effective March

2016. As such, SSR 16-3p was in effect at the time of the ALJ’s

decision, and Plaintiff’s citation to SSR 96-7p is misplaced. In

any event, the analysis in this case does not turn on which SSR

applies as the ALJ appropriately evaluated [Plaintiff’s] symptoms

using the regulatory framework set forth in 20 C.F.R. § 416.929,

which has not changed. The most salient point in SSR 16-3p is that

subjective symptom evaluation is not about an individual’s general

character or truthfulness, see SSR 16-3p, 2016 WL 1119029, at *10,

and [Plaintiff] does not suggest that the ALJ’s findings here were

based on an evaluation of his overall character or truthfulness,

so as to contravene SSR 16-3p. As explained in detail above, the

ALJ’s regulation-based and well-supported reasons for discounting

[Plaintiff’s] symptoms is consistent with the guidance in SSR 16-

3p.

      Here, the ALJ extensively reviewed Plaintiff’s record and

reasonably concluded that he retained the RFC to perform a range

of unskilled sedentary work despite his claims of completely

                                 13
 
disabling limitations. It is fundamental that an ALJ can base a

decision that a claimant’s symptoms are not as limiting as the he

alleges on inconsistencies between those claims and the rest of

the record. See 20 C.F.R. § 416.929(c)(4) (“We will consider

whether there are any inconsistencies in the evidence and the

extent to which there are any conflicts between your statements

and the rest of the evidence, including your history, the signs

and laboratory findings, and statements by your treating and

nontreating source or other persons about how your symptoms affect

you.”)   In   this   case,   the   ALJ’s   conclusion   that   Plaintiff’s

allegations    regarding     the    severity    of   his   symptoms    was

inconsistent with the record is supported by the medical evidence.

Further, the treatment records fail to disclose that any of

Plaintiff’s treating providers placed any permanent physical or

mental restrictions on him.

     As pointed out above, Dr. Bean recommended Plaintiff use only

over-the-counter Aleve just three months after the fusion and

decompression surgery. Plaintiff’s subsequent relatively benign

objective findings all support the ALJ’s reasonable RFC finding

(Tr. 26). As the ALJ noted, Plaintiff’s treatment and examination

records showed insufficient objective findings to support his

claims of disabling pain and other symptoms (Tr. 579-583, 586-592,

940, 980, 989).



                                     14
 
      For instance, at a January 2016 emergency room examination at

Harlan ARH Hospital, Plaintiff was not in acute distress and walked

without     any    trouble.   Neurologically,      Plaintiff     had   no   lower

extremity weakness or sensory findings, with normal strength and

tone, and equal and symmetrical reflexes. Plaintiff was also found

to have adequate range of motion by Harlan ARH emergency room

providers (Tr. 989). Further, the ALJ justifiably accorded “some

weight” to examining physician, Dr. Monderwicz’s assessment that

Plaintiff should avoid prolonged sitting, standing, and walking,

as well as bending, stooping, squatting, and heavy lifting and

carrying would be limited by chronic low back pain and left lumbar

radiculopathy (Tr. 591-592).

      The    ALJ    reasonably   found      that   Plaintiff’s     impairments

certainly     caused      exertional,      postural,     and     environmental

limitations, but justifiably found that Dr. Monderwicz’s opinion

was rather vague in that she failed to assess specific limitations

as to how much Plaintiff could lift and for how long he could sit,

stand, and walk, making it less useful in determining the exact

level of Plaintiff’s functional capacity (Tr. 25).

      The ALJ indicated that his RFC finding that Plaintiff could

perform the least physically demanding requirements of sedentary

work with additional non-exertional limitations was supported by

the   opinions     of   reviewing   state    agency    medical    consultants.

Notwithstanding, the ALJ pointed out because probative evidence

                                      15
 
was received subsequent to state agency medical consultant Dr.

Sadler’s August 2014 opinion, he had reduced Plaintiff’s physical

RFC to sedentary exertion from Dr. Sadler’s opinion that Plaintiff

was capable of light exertion work activity (Tr. 23).

     Moreover, as to Plaintiff’s allegations of a severe mental

impairment, the record does not contain any opinions from treating

or examining physicians indicating that Plaintiff is disabled or

have mental limitations greater than those determined in the

decision before the Court. Plaintiff has received no mental health

therapy, with the record showing only psychotropic medication

prescribed   by   his   treating   doctor   for   an   alleged   depressive

disorder. There is no objective evidence that Plaintiff has been

hospitalized for mental health concerns during the relevant period

or that he required any emergency room treatment for chronic

exacerbations of his mental symptoms.

     Further, although state agency psychologist, Dr. Perritt

found that Plaintiff was not subject to a severe mental impairment

and adopted the previous ALJ’s October 2012 finding, the ALJ

reasonably determined that Plaintiff was now subject to a severe

mental impairment in that it caused more than a minimal limitation

in his ability to perform basic work activities (Tr. 23). See 20

C.F.R. 416.927(e)(2)(i) (state agency medical and psychological

consultants . . . are highly qualified physicians and psychologists

who are also experts in Social Security disability evaluation);

                                    16
 
Moon v. Sullivan, 923 F.2d 1175, 1179, 1183 (6th Cir. 1990) (ALJ

reasonably relied on reviewing source opinions).

       In   March     2014,       Dr.        Rigby    provided        a     consultative

psychological examination of Plaintiff (Tr. 579-583). Dr. Rigby

reported that Plaintiff appeared free of major mental health

problems    such     as    psychotic         conditions.      Dr.     Rigby    diagnosed

Plaintiff with depressive disorder NOS and assessed a GAF score of

70   (Tr.   583).    Dr.    Rigby    further         opined    that       Plaintff   could

understand,    retain,      and,     follow        simple    instructions;         with   no

impairment in sustaining concentration and persistence to complete

tasks in a normal time. Dr. Rigby also opined that Plaintiff had

moderate    impairment      in     maintaining         social       interactions      with

supervisors,    friends,      and       the       public;     and    in    adapting       and

responding to the pressures of normal day-to-day work activity

(Tr.   583).   The    ALJ    reasonably           accorded    Dr.    Rigby’s    opinions

“significant weight” as he deemed it consistent with the total

record including his own examination findings, lack of mental

health treatment, and grossly normal mental status examinations

(Tr.    24).   See    20    C.F.R.       §    416.920a       (evaluation      of     mental

impairments);       see    also    SSR       85-16,    1985     WL    56855    (residual

functional capacity for mental impairments).

       Additionally, despite alleged respiratory problems, Plaintiff

continued to smoke cigarettes undermining the persuasiveness of

his claim of debilitating breathing issues. See 20 C.F.R. §

                                             17
 
416.929(c)(4) (stating an ALJ must consider inconsistencies in the

evidence).

        In short, consistent with 20 C.F.R. § 416.929, the ALJ

reasonably evaluated the Plaintiff’s statements regarding his

symptoms in relation to the relevant medical and other evidence of

record and concluded based on all of the evidence that despite

Plaintiff’s claims of greater limitations, he retained the RFC to

perform the least physically demanding requirements of sedentary

exertion level work activities with additional specific postural,

environmental and mental limitations (Tr. 17-26, Finding No. 4).

        In sum, in limiting Plaintiff to sedentary exertion work with

numerous       additional     postural,      environmental      and     mental

limitations, the ALJ adequately accounted for Plaintiff’s physical

and mental impairments, singly and in combination.

        To the extent that Plaintiff suggests that the evidence before

the Court is open to another interpretation that would support his

claim that he meets the strict standards for disability under the

Act, the Court should decline to reweigh the evidence in this

fashion. Again, the ALJ made his findings of fact and conclusions

of law after careful consideration of the entire record; this would

include that evidence of record associated with Plaintiff’s claims

of disabling symptoms (Tr. 14, 17-26, Finding No. 4). Because the

ALJ’s    RFC   finding   as   to   extent    of   Plaintiff’s   work-related

limitations     was   supported    by   substantial   evidence,   the   Court

                                        18
 
cannot reweigh the evidence and therefore should affirm the ALJ’s

decision. Longworth v. Commissioner, 402 F.3d 591, 595 (6th Cir.

2005). To be sure, even if substantial evidence exists to support

Plaintiff’s      claim,   the    Court     should     still   affirm   the

Commissioner’s decision because it is supported by substantial

evidence, as demonstrated above. See Kyle v. Comm’r of Soc. Sec.,

609 F.3d 847, 854-55 (6th Cir. 2010) (“Even if this Court might

have reached a contrary conclusion of fact, the Commissioner’s

decision must be affirmed so long as it is supported by substantial

evidence.”)

                                  Conclusion

     For   the    foregoing     reasons,    IT   IS   ORDERED   that   the

Commissioner’s final decision is supported by substantial evidence

and shall be AFFIRMED by the Court.

     This the 15th day of February, 2019.




                                    19
 
